CATES, Presiding Judge.
First degree murder: life sentence.
The record contains but two rulings of the trial judge which were adverse to the appellant. No written charges were tendered by either party. The appellant took no exception to the court’s oral charge.
During the State’s examination of the toxicologist defense counsel objected to the introduction of State’s Exhibits 1, 1 and 3 (a spent shotgun shell, a Winchester Model 1200, .20 gauge shotgun and a No. 3 buckshot pellet). Counsel assigned that the exhibits had not been properly connected up.
No point is made of this ruling on appeal. Moreover, we consider that the chain of custody was adequately established.
The other ruling came after the State rested its case. The defense then moved to *661exclude the State’s evidence. Grounds were claimed failure to prove the corpus delicti and lack of proof of the defendant’s agency.
The motion to exclude all the State’s evidence and to discharge the defendant — sometimes bob-tailed to a “motion to exclude” — in a criminal case tests the sufficiency of the evidence to sustain the allegations of the indictment. Arnold v. State, 30 Ala.App. 115, 2 So.2d 316; McGee, Ala.Crim.Practice 214.
The prosecution adduced the testimony of two eyewitnesses to Gates’s shooting A. D. Pate with a shotgun. We consider that the trial judge correctly let the jury have the case and the judgment below is
Affirmed.
All the Judges concur.